Title: To Thomas Jefferson from Jacques Le Maire, 12 May 1781
From: Le Maire, Jacques
To: Jefferson, Thomas



May it please to your Excellency Sir
Boston. may the 12th. 1781.

Having received one of the most violent stroke of Fortune, my affairs have again brought me over here a second time since my departure from Virginia. I flatter myself that after having remembered myself, and presented my respects to your Excellency; you will not think it presumption, should I trouble you with a request to favour the petition I send the honourable Council. The State of Virginia has been pleased to grant me by resolve for that purpose, two thousand acres of land: I could wish that an act might be passed confirming my title, that at my arrival in France, I may forward it to the french Ministry, as an Invincible proof, that I have bore arms, with honour, Satisfaction, and Gallantry, in the American cause: how far it will advantage me will appear from this alone, that the King of France, In testimony of his regard to the American Cause has resolved and promised, that the Services rendered by each French officer, to the American States, shall meet with equal approbation as though they were rendered and done within his own Realms.
I doubt not but the Kindnesses of your Excellency, will favour my wishes, and Soon furnish me with this act. I have no other inducement to Stay in this place, but to have the honour of an answer from your Excellency: when I shall immediately embark for France.
I am With the greatest respect Of your Excellency The most humble Most obedient, and Devoted Servant,

Le Maire

